                                          Case 3:21-cv-03897-CRB Document 22 Filed 05/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    WILLIAN MATIAS RAUDA,                              Case No. 21-cv-03897-CRB
                                   9                   Plaintiff,
                                                                                           ORDER EXTENDING EMERGENCY
                                  10            v.                                         TEMPORARY RESTRAINING ORDER
                                  11    DAVID JENNINGS, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Petitioner Willian Matias Rauda has moved for a temporary restraining order to prevent the
                                  14   government from deporting him while his motion to reopen removal proceedings remains pending.
                                  15   See Second Mot. for TRO (dkt. 10). On May 26, 2021, Judge Freeman entered an emergency
                                  16   temporary restraining order until the Court was able to rule on a fully briefed motion.
                                  17   See Emergency TRO (dkt. 13). Judge Freeman instructed the government to file a response by
                                  18   noon on May 27, 2021 and set a hearing for 4:00 PM on May 27, 2021. Id.
                                  19          Later on May 26, 2021, Judge Freeman recused herself from the case. See Order of
                                  20   Recusal (dkt. 18). That afternoon, the case was reassigned to the undersigned judge. See Order
                                  21   Reassigning Case (dkt. 19). The order reassigning the case vacated the scheduled hearing but kept
                                  22   the briefing schedule in place. See id. The clerk’s office indicated that the government had
                                  23   agreed not to deport Rauda before 5:00 PM on May 27, 2021.
                                  24          That timetable would give the undersigned only one day to rule on Rauda’s motion. So on
                                  25   the evening of May 26, 2021, the undersigned contacted government counsel and requested that
                                  26   the government agree to delay any deportation so that the undersigned could fully consider the
                                  27   important issues raised by Rauda’s motion and the government’s opposition. Government counsel
                                  28   indicated that Immigrations & Customs Enforcement (ICE) would not agree to any further delay.
Case 3:21-cv-03897-CRB Document 22 Filed 05/27/21 Page 2 of 2
